DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/074,783 filed on March 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 11-13, 15-18 and 20 are still pending, with claims 1, 3, 11 and 18  being currently amended. Claims 2, 4-10, 14 and 19 are cancelled. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
in the last paragraph “a state of charge the first hot-swappable battery” should be ““a state of charge of the first hot-swappable battery”. Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed March 8, 2021, with respect to the 103 rejections of claims 1, 3, 11-13, 15-18 and 20have been fully considered and are persuasive.  The 103 rejections of claims 1, 3, 11-13, 15-18 and 20have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 11-13, 15-18 and 20 are allowed.

Claim 3, being dependent on claim 1, is allowable for the same reasons as claim 1. 
With respect to claim 11, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “determine individual connection times for which to couple the respective batteries to the voltage input node based on the respective individual ratio and a charge level of the respective battery; and wherein the switch circuitry includes a charge estimation component to establish the charge level of the first battery, the charge estimation component to: analyze a ripple corresponding to an output capacitor of a voltage regulation circuit coupled to the first battery; and ascertain the charge level for the first battery based on the analysis” in combination with all the other elements recited in claim 11.
Claims 12, 13, 15-18 and 20, being dependent on claim 11 are allowable for the same reasons as claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objection noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859